Citation Nr: 1441405	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-02 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease and valvular heart disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran had active service in the Army from December 1968 to December 1970.  He served in Vietnam from June 1969 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board notes a claim for service connection for heart murmurs was initially denied in a December 1994 rating decision.  The Veteran did not appeal and the decision became final. 

In adjudicating the Veteran's current claim, it is noted that the Veteran is now diagnosed with valvular heart disease.  The Board construes the current appeal as a new claim, rather than an application to reopen the previous claims of service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996). 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Thus, while the Veteran specified that he was seeking service connection for ischemic heart disease, the claim has been broadened to include valvular heart disease and is recharacterized accordingly. 

In June 2013, the Board denied the Veteran's claim.  The Veteran appealed the decision in part to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court granted a Joint Motion for Remand by the parties involved and vacated that portion of the Board's decision that denied service connection for a heart disorder, to include ischemic heart disease and valvular heart disease, and remanded the case.   The Court found that the Board had provided inadequate reasons and bases for concluding that the duty to assist was met despite not providing the Veteran with a VA examination.  As such, the claim is once again before the Board.

A review of the Virtual VA paperless claims processing file revealed copies of the Veteran's VA outpatient treatment records dated January 2011 to December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the joint motion, the Board finds that further development of the evidence is warranted.

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

With respect to the need for a medical examination and/or opinion, the Board notes that treatment records show that the Veteran is currently diagnosed with valvular heart disease.  Additionally, a review of the Veteran's service treatment records reveals that on a June 1968 induction examination, a "faint basil [sic] systolic murmur" was detected.  Furthermore, service treatment records also indicated that the Veteran was treated for intermittent chest pain on several occasions in October 1968, November 1969, and February 1970.  The Veteran has also provided statements to the effect that this condition and its symptoms, of which he is competent to report, have existed since service to present.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  Because neither has of yet been provided, further development is required.

Also, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability at issue. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  Additionally, appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the Veteran should be afforded an examination to determine the nature and etiology of any valvular or ischemic heart disease. The claims file must be made available to, and be reviewed by, the examiner in conjunction with the examination. All necessary tests should be performed and the results reported.

(A) The examiner should identify all current diagnoses of heart disorders. The examiner should reconcile any diagnoses with those already of record.

(B) For any diagnosed heart disorders, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent or greater possibility) that such condition is related to the Veteran's military service. 

Any opinions offered must be accompanied by supporting rationale.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



